977 F.2d 582
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Columbus C. ROSS, Petitionerv.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 92-3907.
United States Court of Appeals, Sixth Circuit.
Oct. 8, 1992.

Before KENNEDY and BOYCE F. MARTIN, JR., Circuit Judges, and KRUPANSKY, Senior Circuit Judge.
ORDER
Before KENNEDY and BOYCE F. MARTIN, Jr., Circuit Judges, and KRUPANSKY, Senior Circuit Judge.


1
The petitioner seeks review of a decision of the Benefits Review Board (Board) denying reconsideration of its decision to deny the petitioner benefits under the Black Lung Benefits Act, 30 U.S.C. § 901 et seq.   The Board's order was issued and served on June 12, 1991.   Over a year later, on September 10, 1992, the petition for review was filed in this court.


2
An order to show cause why this petition should not be dismissed as untimely was entered on September 14, 1992.   The petitioner's counsel responds that he filed a petition for review in federal district court on August 6, 1991, within 60 days of the Board's order.   The magistrate judge recommended dismissal of the action for lack of subject matter jurisdiction.   Upon learning that the petition had been filed in the wrong court, the instant petition was filed.   The petitioner asks that this court accept jurisdiction over this petition as being timely filed as of August 6, 1991.


3
We lack authority to do so.   The time limits for review of a Board decision are set forth in 30 U.S.C. § 921(c).   That section is a jurisdictional provision, not one of venue.   Danko v. Director, Office of Workers' Comp. Prog., 846 F.2d 366 (6th Cir.1988).   As such, the time limitations are strictly applied and are not subject to extension by this court.   See also Bolling v. Director, Office of Workers' Comp. Prog., 823 F.2d 165 (6th Cir.1987).   Because the petition for review was not filed in this court within 60 days of the Board's decision, this court lacks jurisdiction.


4
Therefore, it is ORDERED that this petition for review is dismissed sua sponte for lack of jurisdiction.